         Case 1:99-cv-10175-KMW Document 290 Filed 04/20/20 Page 1 of 2


                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT
                                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                            DOC #: __________________
--------------------------------------------------------X
                                                            DATE FILED: 4/20/20
PATSY’S BRAND, INC.,

                                   Plaintiff,
                 v.
                                                                  99-CV-10175 (KMW)
I.O.B. REALTY, INC., PATSY’S INC., FRANK                               ORDER
BRIJA, JOHN BRECEVICH, and NICK
TSOULOS,

                                    Defendants.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        Plaintiffs have moved on an emergency basis to quash subpoenas directed to non-party

AT&T. (ECF No. 286.) Because the limited discovery period in this matter is closed, Plaintiffs’

motion is GRANTED. Plaintiffs’ request that the Court award attorneys’ fees and costs

associated with the filing of this motion, pursuant to Rule 37(a)(5)(A)(ii) of the Federal Rules of

Civil Procedure. The Court defers ruling on this application. The Court will address all issues

related to attorneys’ fees after rendering a decision on the underlying contempt allegations.

        During a hearing in this matter on October 30, 2019, the Court granted Plaintiffs’ request

to propound a small number of interrogatories and discovery requests. (Tr. 104:19-25; ECF No.

238.) The Court ordered Defendants to respond on an expedited basis, because the requests

related to “ground that everyone has plowed over very carefully.” (Tr. 107:1-2.) On December

3, 2019, the Court directed Defendants to take certain steps to cure deficiencies in the discovery

produced pursuant to the Court’s October 30, 2019 Order. (ECF No. 243.)

        No other discovery has occurred, and none is warranted. This matter is paused mid-

hearing in a post-judgment contempt posture. The issues facing the Court are the subject of

extensive written direct testimony and, were it not for unforeseen delay caused by the COVID-19




                                                        1
        Case 1:99-cv-10175-KMW Document 290 Filed 04/20/20 Page 2 of 2



pandemic, the Court would have already received all evidence necessary for their resolution.

Defendants’ pending subpoenas fall outside the very narrow scope and time period allowed for

discovery. See Agapito v. AHDS Bagel, LLC, No. 16-CV-8170, 2018 U.S. Dist. LEXIS 83403,

at *4 n.1 (S.D.N.Y. May 17, 2018) (Oetken, J,) (granting plaintiffs’ motion to quash subpoenas

for bank records and stating that timeliness forms an independent basis to grant a motion to

quash, “regardless of whether Plaintiffs would have standing to challenge the subpoenas if they

had been issued in a timely manner”); In re GM LLC Ignition Switch Litig., No. 14-MD-254,

2016 U.S. Dist. LEXIS 63189, at *372-74 (S.D.N.Y. May 11, 2016) (Furman, J.) (quashing

untimely subpoena for cellphone records). Accordingly, the Court hereby quashes Defendants’

subpoenas.

 Dated: New York, New York
        April 20, 2020                                       /s/ Kimba M. Wood
                                                              KIMBA M. WOOD
                                                           United States District Judge




                                                2
